Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action in response to communication filed on 11/18/2022.
Claims 1, 4, 6, 11, 15, 16, 18 and 20, have been amended. Claims  5, 7 and 17 have been cancelled. Claims 21-23 have been added. Claims 1-4, 6, 8-16 and 18-23 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have considered.
Applicant argues similar to DDR and McRO, “The independent claims cover a particular solution to the problems resulting from these conventional asset evaluation techniques.” (pgs. 13-14)
	Examiner respectfully disagrees. 
In DDR Holdings the court found that the claims recite a specific way to automate the creation of composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by web sites on the internet, where the claimed solution is necessarily rooted in computer technology.
In McRO the claims were directed to an improvement in computer related technology by allowing computers to produce accurate and realistic lip synchronization and facial expressions in animated characters. The court in McRo looked to the specification which described the invention as improving computer animation through the use of specific rules and how the claimed rules enabled the automation of specific animation tasks that previously could not be automated, utilizing rules in a specific technological way (e.g. a particular way to achieve a desired outcome). The McRO court also noted that the claims described a specific way to solve the problem of producing accurate and realistic lip synchronization and animation. 
Unlike DDR and McRO, the instant application focuses on generic computer components (e.g. processor, memory) performing generic computer functionality such as  receiving input data, determining various rates, generating regression model to determine a value and providing a value. The problem referenced by Applicant, e.g., average resale metrics for similar vehicles may provide limited reference…, is considered a business problem not related to technical problem and thus does not provide a technical solution. The claims appear to provide an improved business process to address determine resale values of a vehicle, but does not demonstrate an improvement in a technology or a technical field.  Further, there is no support in the Specification or claims that involve an improvement in a technology or a technical field.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-16 and 18-23  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receiving a request for a value of a target vehicle over a lifetime of the target vehicle, wherein the request includes input data associated with at least a user request…; 
determining a depreciation rate based on third-party transaction data retrieved from one or more databases in accordance with the input data associated with the target vehicle; 
determining a decommission rate based on third-party ownership data retrieved from one or more databases in accordance with the input data associated with the target vehicle; 
determining a deterioration rate based on local environmental data retrieved from one or more databases in accordance with the input data associated with the geographic location of a user; 
generating a regression model configured to determine the value of the target vehicle over the  lifetime of the target vehicle using the input data, the depreciation rate, the decommission rate, and the deterioration rate…; 

 	The limitation under the broadest reasonable interpretation covers Mathematical Concepts but for the recitation of generic computer components (e.g. a processor and memory). For example, determining depreciation, decommission and deterioration rates involves mathematical relationships and utilizing a regression model to compute a value is representative of a formula/algorithm.  Further, the claims encompass Certain Methods of Organizing Human Activity related to commercial activities related to sales activities or behaviors. Accordingly, the claim recites the abstract ideas of Mathematical Concepts and Certain Methods of Organizing Human Activity. Claim 20 substantially recites the subject matter of Claim 1.

Claim 16 recites:
receiving input from a user as part of a valuation request, the input including driver data of the user, geographic location data of the user, and target vehicle data of a target vehicle; 
retrieving third-party transaction data from one or more databases based on the target vehicle data to determine a depreciation rate for the target vehicle; 
retrieving third-party ownership data from one or more databases based on the target vehicle data to determine a decommission rate for the target vehicle; 
retrieving local environmental data from one or more databases based on the geographic location data of the user to determine a deterioration rate for the target vehicle specific to the user's geographic location; 
generating a regression model configured to determine a value curve for  the target vehicle using the driver data, the target vehicle data, the depreciation rate, the decommission rate, and the deterioration rate, wherein the value curve is specific to the user based on the use of the driver data and the deterioration rate in the determination; and 
based on the value curve, determining and providing to the user, as a response to the valuation request, one or more of a current estimated value of the target vehicle, an optimum date to sell the target vehicle if the user is a current owner, an optimum date to purchase the target vehicle if the user is a prospective buyer, or an optimum type of target vehicle to purchase if the user is the prospective buyer.

	The limitation under the broadest reasonable interpretation covers Mathematical Concepts but for the recitation of generic computer components (e.g. a processor and memory). For example, utilizing a regression model to determine a value curve for a target vehicle is representative of a formula/algorithm to assist in determining value based several variables.  Further, the claims encompass Certain Methods of Organizing Human Activity related to commercial activities related to sales activities or behaviors. Accordingly, the claim recites the abstract ideas of Mathematical Concepts and Certain Methods of Organizing Human Activity. 
The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to environmental data, Claims 3 and 4 are directed to determining travel condition, weather conditions and determining climate exposure (e.g. data analysis), Claim 6 is directed to traffic metrics and determining travel exposure, Claim 8 is directed to transaction data and determining depreciation rates, Claim 9 is directed to ownership information and determining decommission rate, Claims 10 is directed to input data, Claim 11 is directed to driver data and determining a driving exposure variable, Claim 12 is directed to determining a safety variable, Claim 13 is directed to marketability variables, Claim 14 is directed updating the regression model (e.g. mathematical operation), Claim 15 is directed to providing an output from the regression model, Claim 18 is directed to marketability variable and Claim 19 is directed to updating the regression model. Claims 21-22 are directed to regression models and Claim 23 is directed to periodically determining third party data. Thus, the dependent claims encompass the same abstract concepts and further limit the abstract concepts found in the independent claims.
The judicial exceptions are  not integrated into a practical application. Claims 1 and 16 recite a computer- implemented method and Claim 20 recite the additional elements of a processor and a memory for performing receiving a request for a target vehicle, determining a depreciation rate, determining a decommission rate, determining a deterioration rate, generating a regression model and determining an output. The additional elements are generic computer components performing generic computer functionality. For instance, the step of receiving a request including input data and retrieving data from third party sources is data gathering activity and considered extra-solution activity. The steps of determining depreciation, decommission and deterioration rates is using mathematical operations. The step of generating a regression model to compute an estimated value also involves mathematical operations. The step of determining an output in response to the request is providing a result to the analysis. Regarding Claim 16 the step of generating a regression model configured to determine a value curve involves mathematical operations.
Each of the additional limitations is no more than mere instructions to apply the judicial exceptions using a generic computer components (e.g. a processor) (see Spec ¶0122). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1 and 16 recite a computer implemented method and Claim 20 recites the additional element of a processor and memory for performing the above steps (e.g., receiving a request, determining rates), which is considered generic computer functionality. As stated above, the additional elements of a processor and memory are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the steps of receiving and retrieving information are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component (see Specification ¶0015, computer system encompasses any device or combination of devices; see also Figure 3) , and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.

The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. The claims are not patent eligible.


	
	Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Athey et al. (US 2007/0282624) discloses generating a value retention schedule for used equipment including utilizing linear regression to determine a fit value retention schedule to a trend line (value retention curve).
Strauss et al. (US 2014/0207705) discloses determining residual values of asset portfolios including generating residual value curves.
Swinson et al. (US 8,645,193) discloses  using data feeds from multiple sources, model variables constructed and multivariate regressions for generating pricing data for used car valuations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683